Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 1 of 15 PageID #: 186



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------X
  DAVID WYCHE,

                    Plaintiff,                          MEMORANDUM AND ORDER

        - against –                                     19-CV-7202(KAM)

  KM SYSTEMS, INC. et al,

                 Defendant.
 -------------------------------------X

 MATSUMOTO, United States District Judge:

             Plaintiff David Wyche (“Plaintiff” or “Wyche”),

 appearing pro se, brings this action against defendants, K&M

 Systems, Inc. (“K&M”) and Crown Castle USA Inc.(“Crown

 Castle”)(collectively “defendants”), alleging that K&M and Crown

 Castle discriminated against him due to his race and retaliated

 against him after he made verbal complaints of unsafe work

 conditions.     (ECF No. 1, Complaint (“Compl.”) dated 12/23/2019.)

 Defendants move to compel arbitration, arguing that plaintiff’s

 discrimination and retaliation claims are subject to mandatory

 arbitration pursuant to the arbitration clause in plaintiff’s

 employment offer letter.       For the reasons set forth below,

 defendant’s motion is granted and this action is stayed pending

 arbitration.

                                  BACKGROUND

             On August 17, 2018, plaintiff electronically signed an

 offer letter of employment, containing an arbitration provision,

                                       1
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 2 of 15 PageID #: 187



 with K&M.    (ECF No. 25-2, Exhibit A.)       Wyche was hired as an “RF

 Field Test Engineer Contractor” and was assigned to work for

 Crown Castle.     Id.   The arbitration provision, included in the

 “Dispute Resolution” section of the letter, states:


         Except as otherwise agreed, any controversy or claim
         arising out of, or relating to your employment
         relationship with K&M Systems, and any agreements
         hereafter entered into between you and K&M Systems in
         connection with your employment relationship, shall be
         settled by binding arbitration in accordance with the
         then current dispute resolution rules applicable to
         employment disputes (the “Rules”) of one of the
         following named national arbitration organizations:
         JAMS Endispute, the National Arbitration Forum, or the
         AAA, to the extent such rules do not conflict with any
         provision of this paragraph.    Such arbitration shall
         be held in San Diego, California, before a single
         neutral arbitrator selected in accordance with the
         Rules, and the internal laws of the State of California
         shall govern the interpretation of the terms and
         conditions of your employment and of this offer letter.
         If you initiate arbitration, you will pay the
         arbitration organization’s filing fee to the extent
         that it is equal to the current filing fee in the
         appropriate court had you brought your claim there. K&M
         Systems will pay the arbitrator’s fee and any costs
         directly associated with the use of arbitration that
         are imposed in connection with the proceeding, but you
         will remain responsible for the costs of your
         attorneys, discovery, expert witnesses and other costs
         you would have had to bear had the matter been filed
         in court.    Any demand for arbitration must be made
         within the applicable statute of limitations.       Any
         award, order or judgment pursuant to arbitration under
         this paragraph must be in writing, and shall be deemed
         final and binding and may be entered and enforced in
         any state or federal court of competent jurisdiction.
         Both you and K&M systems agree to submit to the
         jurisdiction of any such court for purposes of the
         enforcement of any such award, order or judgment.




                                       2
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 3 of 15 PageID #: 188



              Id.     There is no evidence in the record that Wyche

 rejected the arbitration provision.

              On    December    23,    2019,    Plaintiff       filed   this     action

 alleging that he was discriminated against due to his race in

 violation of Title VII of the Civil Rights Act of 1964, the New

 York City Human Rights Law, and the New York State Human Rights

 Law.    See generally Compl.          He also alleges that the defendants

 retaliated    against    him    after    he    had    made     several    complaints

 regarding    unsafe     working      conditions      and   a   failure     to    train

 employees.    (Compl. at 4.)         Specifically, plaintiff claims that on

 November 5, 2018, he complained about the unsafe working conditions

 in an email and, shortly thereafter, was terminated.                     Id.    During

 his employment, Plaintiff claims he was discriminated against

 because he is African American and contends that “comments were

 made about [his] African American hairstyle by Crown Castle staff.”

 Id.

             Defendants     responded      by    filing     the    pending      motion,

 arguing that “plaintiff agreed that he would not file a lawsuit in

 any court relating to any controversy or claim arising out of or

 relating to his employment with defendant, and would instead submit

 to final and binding arbitration.”              (ECF No. 26, Memo of Law in

 Support of Motion to Compel Arbitration, at 3.)                  Defendant asserts

 that plaintiff’s claims are squarely within the scope of the

 arbitration agreement.         Id.      In opposing the motion, plaintiff

                                          3
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 4 of 15 PageID #: 189



 asserts that his claims are not subject to arbitration because the

 Federal Arbitration Act (“FAA”) does not apply, and the agreement

 is unconscionable and unenforceable.           (ECF No. 15, Plaintiff’s

 Opposition (“Opp.”) to Defendant’s Motion to Compel Arbitration;

 ECF No. 30, Plaintiff’s Rebuttal (“Rebuttal”) to Defendant.)

                               LEGAL STANDARD

             The United States Supreme Court has noted that the

 Federal Arbitration Act (“FAA” or the “Act”) creates a “body of

 federal substantive law of arbitrability, applicable to any

 arbitration agreement within the coverage of the Act.”            Moses H.

 Cone Mem’l Hosp. v. Mercury Corp., 460 U.S. 1, 24 (1983).             The

 FAA provides, in pertinent part, that “[a] written provision in

 . . . a contract evidencing a transaction involving commerce to

 settle by arbitration a controversy thereafter arising out of

 such contract or transaction . . . shall be valid, irrevocable,

 and enforceable, save upon such grounds as exist at law or in

 equity for the revocation of any contract.”          9 U.S.C. § 2.

 Accordingly, the FAA “requires federal courts to enforce

 arbitration agreements and stay any litigation that contravenes

 such agreements.”      Fox v. Forest River, Inc., No. 16-cv-770,

 2017 WL 2623889, at *2 (N.D.N.Y. June 16, 2017) (citing McMahan

 Sec. Co. L.P. v. Forum Capital Markets L.P., 35 F.3d 82, 86 (2d

 Cir. 1994)).



                                       4
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 5 of 15 PageID #: 190



             The FAA reflects an “emphatic federal policy in favor

 of arbitral dispute resolution.”          Mitsubishi Motors Corp. v.

 Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631 (1985).

 Therefore, “courts must ‘rigorously enforce’ arbitration

 agreements according to their terms[.]”          Am. Exp. Co. v. Italian

 Colors Restaurant, 570 U.S. 228, 233 (2013) (quoting Dean Witter

 Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985)).           Although

 federal policy favors arbitration, “a party cannot be required

 to submit to arbitration any dispute which [it] has not agreed

 so to submit.”     AT&T Techs., Inc. v. Commc’ns Workers of Am.,

 475 U.S. 643, 648 (1986) (citation and internal quotation marks

 omitted).    “[W]here the undisputed facts in the record require

 the matter of arbitrability to be decided against one side or

 the other as a matter of law, [the court] may rule on the basis

 of that legal issue and avoid the need for further proceedings.”

 Wachovia Bank, Nat. Ass’n v. VCG Special Opportunities Master

 Fund, Ltd., 661 F.3d 164, 172 (2d Cir. 2011) (citation and

 internal quotations omitted).

             Consistent with these principles, a court must resolve

 four inquiries to determine whether an action should be sent to

 arbitration:

       [F]irst, it must determine whether the parties agreed to
       arbitrate; second, it must determine the scope of that
       agreement; third, if federal statutory claims are
       asserted, it must consider whether Congress intended
       those claims to be nonarbitrable; and fourth, if the

                                       5
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 6 of 15 PageID #: 191



         court concludes that some, but not all, of the claims in
         the case are arbitrable, it must then decide whether to
         stay the balance of the proceedings pending arbitration.

 JLM Indus, Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 169 (2d Cir.

 2004) (alteration in original) (citing Oldroyd v. Elmira Sav.

 Bank, FSB, 134 F.3d 72, 75-76 (2d Cir. 1998)).           “[A]ny doubts

 concerning the scope of arbitrable issues should be resolved in

 favor of arbitration[.]”       Moses H. Cone, 460 U.S. at 24-25.

 When all of the claims in an action are referred to arbitration

 and a stay is requested, the FAA mandates that a stay be ordered

 while the claims are arbitrated.          Katz v. Cellco P’ship, 794

 F.3d 341, 347 (2d Cir. 2015).

                                  DISCUSSION

    I.      The FAA Applies

              Plaintiff contends that his employment contract is at

 odds with the FAA because he “worked as a transportation worker

 that engaged in interstate commerce.”          (Rebuttal at 5.)    First,

 defendants correctly argue that, “interstate commerce is clearly

 an indispensable requirement for the FAA to apply.”            (ECF No.

 29, Defendant’s Reply Memorandum of Law, at 5.)           Defendants

 allege that “(a) the Agreement was entered into between a New

 Jersey resident (Plaintiff) and a California corporation (K&M

 Systems) which does business in multiple states, (b) Plaintiff

 performed services in both New Jersey and New York and (c) the

 Agreement involves or affects commerce – K&M provides consulting

                                       6
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 7 of 15 PageID #: 192



 and staffing services to its national clients and designs and

 installs mobile phone coverage systems throughout the United

 States in exchange for payment.”          Id.    For the reasons stated,

 the court agrees that Plaintiff’s contract clearly involved

 performing interstate commerce and that the FAA covers contracts

 involving interstate commerce.

             The court also agrees that plaintiff does not fall

 under the transportation worker exemption of the FAA.            Section 1

 of Act excludes “contracts of employment of seamen, railroad

 employees, or any other class of workers engaged in foreign or

 interstate commerce.”      9 U.S.C. § 1.        In Circuit City Stores

 Inc. v. Adams, the Supreme Court “confine[d] the exemption to

 transportation workers.”       532 U.S. 105, 109, 121 S. Ct. 1302,

 1306, 149 L. Ed. 2d 234 (2001).        Plaintiff cites to New Prime

 Inc. v. Oliveira, 139 S. Ct. 532 (2019), to support his

 contention.     However, unlike the plaintiff in New Prime who was

 hired by an interstate trucking company as a driver, Plaintiff

 was hired as an “RF Field Test Engineer Contractor.”

 Plaintiff’s responsibilities included “integrating wireless

 telecommunications equipment at wireless hubs throughout New

 York City.”     (ECF No. 25-1, Majernik Declaration, ¶ 5.)

 Additionally, Wyche was terminated because he “lacked technical

 aptitude” to perform his duties as an RF Field Test Engineer

 Contractor, not because of his inabilities to perform as a

                                       7
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 8 of 15 PageID #: 193



 transportation worker.      Id., ¶ 8.     Plaintiff himself asserts

 that he performed “engineering work for Crown Castle USA Inc.

 without any prior engineering experience or education.”            (Opp.

 at 1.)    For the reasons stated, plaintiff was not engaged as a

 transportation worker, his employment contract covers his work

 as an engineer contractor, and the arbitration clause applies to

 his dispute with his employer as explained herein.

             Plaintiff’s employment contract, hence, is governed by

 the FAA, and the arbitration provision’s scope may cover Title

 VII claims brought by Wyche.        See EEOC v. Waffle House, Inc.,

 534 U.S. 279, 289, 122 S.Ct. 754, 151 L.Ed.2d 755 (2002)

 (“Employment contracts, except for those covering workers

 engaged in transportation, are covered by the FAA.”); Circuit

 City Stores, Inc. v. Adams, 532 U.S. 105, 123, 121 S.Ct. 1302,

 149 L.Ed.2d 234 (2001) (“The Court has been quite specific in

 holding that arbitration agreements can be enforced under the

 FAA without contravening the policies of congressional

 enactments giving employees specific protection against

 discrimination prohibited by federal law.”).

             Having determined that the FAA applies to the

 arbitration provision in this case and that a valid arbitration

 clause may encompass Title VII claims, the remaining questions

 before this court are whether the parties agreed to arbitrate

 the dispute pursuant to a valid contract, and whether Wyche’s

                                       8
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 9 of 15 PageID #: 194



 complaint falls within the scope of the agreement.           See Teah v.

 Macy's Inc., No. 11-CV-1356 CBA MDG, 2011 WL 6838151, at 4

 (E.D.N.Y. Dec. 29, 2011).

    II.    Agreement to Arbitrate

             A. At-Will Employment Contracts May Be Subject to

                Arbitration

             Wyche contends that because his employment contract

 was at-will, he cannot be bound by the arbitration agreement.

 Specifically, plaintiff argues that K&M included unenforceable

 terms in the arbitration clause and that because Wyche is an at-

 will employee, the “arbitration stipulation [is]

 unconscionable.”     (Opp. at 2.)     Wyche’s contention lacks merit.

 The fact that Wyche’s employment was terminable at will does not

 mean that the arbitration clause is inapplicable to the disputes

 arising out of his employment with defendants.           See Teah v.

 Macy's Inc., No. 11-CV-1356 CBA MDG, 2011 WL 6838151, at 4

 (E.D.N.Y. Dec. 29, 2011) (plaintiff’s “at will” contract does

 not preclude him from being bound by an agreement to arbitrate

 disputes that arise out of his employment or termination); Smith

 v. Professional Security Bureau, 225 F.Supp.2d 395, 398

 (S.D.N.Y.2002)(upholding at-will employment agreement that also

 required arbitration);       Matter of Ball (SFX Broadcasting Inc.),

 236 A.D.2d 158, 665 N.Y.S.2d 444, 446–47 (3d Dep't 1997) (at-

 will employee bound by arbitration agreement).

                                       9
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 10 of 15 PageID #: 195



              B. The Arbitration Agreement Was Not Unconscionable

              Plaintiff also opposes the motion to compel

  arbitration because he claims the work agreement was both

  procedurally and substantively unconscionable.           See generally

  Opp.   “[Q]uestions of contractual validity relating to the

  unconscionability of [an] arbitration agreement must be resolved

  first, as a matter of state law, before compelling arbitration

  pursuant to the FAA.” Cap Gemini Ernst & Young, U.S., L.L.C. v.

  Nackel, 346 F.3d 360, 365 (2d Cir.2003).          Under New York law 1, a

  contract is considered unconscionable when it is “so grossly

  unreasonable ... in the light of the mores and business

  practices of the time and place as to be unenforceable according

  to its literal terms.”      Gillman v. Chase Manhattan Bank, N.A.,

  73 N.Y.2d 1, 10, 537 N.Y.S.2d 787, 534 N.E.2d 824 (1988).             For a

  contract to be invalid, the contract must be both procedurally

  and substantively unconscionable.         Teah v. Macy's Inc., No. 11-

  CV-1356 CBA MDG, 2011 WL 6838151, at 6 (E.D.N.Y. Dec. 29, 2011).




  1 The court relies on New York law to assess the enforceability of the
  agreement because defendant’s brief assumes that the court will rely on New
  York law to resolve the issue by citing and relying on Gillman v. Chase
  Manhattan Bank, N.A., 73 N.Y.2d 1, 10, 534 N.E.2d 824, 828 (1988). (ECF No.
  29, Defendant’s Memo of Law in Further Support of Its Motion to Compel
  Arbitration at 5.) Plaintiff does not specifically state that New York law
  governs, but does cite to the standard put forth in Gilman as to whether the
  terms are “grossly unreasonable to the point that the work agreement/contract
  is unenforceable.” (Rebuttal at 4.)    If “[t]he parties' briefs assume that
  New York substantive law governs the issues ... such implied consent is, of
  course, sufficient to establish the applicable choice of law.” Arch Ins. Co.
  v. Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir. 2009) (quoting Golden Pac.
  Bancorp v. FDIC, 273 F.3d 509, 514 n.4 (2d Cir. 2001)).

                                       10
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 11 of 15 PageID #: 196



              Plaintiff argues that the contract is procedurally

  unconscionable because the employment contract is at odds with

  the FAA since Plaintiff was a “transportation worker engaged in

  interstate commerce.”      (Rebuttal at 4-5.)     However, “the

  procedural element of unconscionability concerns the contract

  formation process and the alleged lack of meaningful choice. . .

  .” State v. Wolowitz, 96 A.D.2d 47, 468 N.Y.S.2d 131, 145

  (1983).   “The focus is on . . .whether deceptive or high-

  pressured tactics were employed, the use of fine print in the

  contract, the experience and education of the party claiming

  unconscionability, and whether there was disparity in bargaining

  power.”   Gillman v. Chase Manhattan Bank, N.A., 73 N.Y.2d 1, 11,

  534 N.E.2d 824, 828 (1988).       This contract is not procedurally

  unconscionable.     First, plaintiff does not contest the process

  surrounding the formation of the arbitration clause, nor does

  plaintiff argue that he lacked meaningful choice when signing

  the contract.    Wyche does not describe any “deceptive or high-

  pressured tactics,” which were utilized to get him to sign his

  offer letter.    In fact, K&M sent plaintiff his offer letter on

  August 17, 2018, which clearly gave plaintiff a choice on

  whether or not to accept the letter’s terms: “the terms of th[e]

  letter, including the attached Additional Terms and Conditions,

  will become effective only upon execution by both you and K&M

  Systems.”    ECF No. 25-2, Exhibit A at 2 (emphasis added).

                                       11
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 12 of 15 PageID #: 197



  Plaintiff willingly signed the letter before his start date on

  August 23, 2018, thereby accepting its terms.          Id.   Second,

  plaintiff mischaracterizes what constitutes procedural

  unconscionability by contending that the FAA does not apply.             As

  this court already determined, the FAA does apply because

  plaintiff is not a transportation worker and he did work that

  engaged in interstate commerce.        See supra Discussion Part I.

              Plaintiff also argues that the arbitration clause is

  substantively unconscionable “because working in New Jersey was

  not stipulated in [the] agreement. . . .”         (Rebuttal at 5.)

  “Substantive unconscionability exists when the terms are grossly

  unreasonable by favoring the party seeking to enforce the

  contract.”    Molina v. Kaleo, Inc., 363 F. Supp. 3d 344, 349

  (S.D.N.Y. 2019).     Once again, Wyche mischaracterizes the concept

  of substantive unconscionability.         Traveling to New Jersey,

  while not explicitly mentioned in his offer letter, does not

  make the contract provision unconscionable.          In considering

  whether plaintiff’s other claims constitute substantive

  unconscionability, this court reviews plaintiff’s argument that

  because he is located in New Jersey and the arbitration would be

  in San Diego, “pursuing arbitration [would be] inconvenient,

  impractical, bias[ed], [and] expensive.”         (Opp. at 3-4.)

  However, defendants have waived the clause requiring arbitration

  in San Diego and will hold the proceedings in New York City,

                                       12
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 13 of 15 PageID #: 198



  thereby countering plaintiff’s contention.          (ECF No. 26,

  Defendant’s Memo of Law in Support of Its Motion to Compel

  Arbitration at 4.)

        In light of the foregoing, parties clearly agreed to

  arbitrate the dispute and the arbitration clause is not

  unconscionable.

     III. Plaintiff’s Claims Fall Within the Scope of the
          Arbitration Agreement

              To determine whether plaintiff’s claims fall within

  the scope of the arbitration provision, the court must “classify

  the particular clause as either broad or narrow.”           Louis Dreyfus

  Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218,

  224 (2d Cir. 2001).     If an arbitration clause is narrow, “the

  court must determine whether the dispute is over an issue that

  is on its face within the purview of the clause, or over a

  collateral issue that is somehow connected to the main agreement

  that contains the arbitration clause.”         Id. (citation and

  internal quotation marks omitted).        If, on the other hand, an

  arbitration clause is broad, “there arises a presumption of

  arbitrability and arbitration of even a collateral matter will

  be ordered if the claim alleged implicates issues of contract

  construction or the parties’ rights and obligations under it.”

  Id. (citation and internal quotation marks omitted).




                                       13
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 14 of 15 PageID #: 199



              The arbitration provision is clearly broad as it

  applies to “any controversy or claim arising out of, or relating

  to your employment relationship with K&M Systems. . . .”            (ECF

  No. 25-2, Exhibit A.)      Courts in the Second Circuit have

  consistently held that arbitration provisions applicable to

  “any” claims, controversies, or disputes “in relation” or

  “relating” to an agreement should be considered “broad.”            See,

  e.g., In re Currency Conversion Fee Antitrust Litig., 265 F.

  Supp. 2d 385, 405-06 (S.D.N.Y. 2003) (finding the arbitration

  clause, “[any claim] arising out of or relating to . . . [the]

  Account,” to be broad); JLM Indus., Inc., 387 F.3d at 172

  (finding an arbitration clause encompassing “[a]ny and all

  differences and disputes of whatsoever nature arising out of

  th[e] Charter” broad in scope); Paramedics Electromedicina

  Comercial, Ltda. v. GE Med. Sys. Info. Tech., Inc., 369 F.3d

  645, 649, 654 (2d Cir. 2004) (finding the clause “any

  controversy, claim or dispute between the Parties arising out of

  or relating in any way to this Agreement” to be broad); Collins

  & Aikman Prods. Co. v. Bldg. Sys., Inc., 58 F.3d 16, 20 (2d Cir.

  2005) (finding an arbitration clause encompassing “[a]ny claim

  or controversy arising out of or relating to th[e] agreement”

  broad).   Thus, the court finds that the provision evinced a

  broad arbitration agreement and the claims are clearly within

  the scope.

                                       14
Case 1:19-cv-07202-KAM-SJB Document 33 Filed 12/08/20 Page 15 of 15 PageID #: 200



                                     CONCLUSION

              For the foregoing reasons, defendant’s motion to

  compel arbitration and stay this action is GRANTED.           The Clerk of

  Court is respectfully requested to mark this case as STAYED

  pending arbitration of plaintiff’s claim and administratively

  close the case.     The parties are directed to jointly update the

  court immediately after completing arbitration or otherwise

  resolving this matter.

  SO ORDERED.

  Dated:      December 8, 2020
              Brooklyn, New York


                                                        /s/
                                            HON. KIYO A. MATSUMOTO
                                            United States District Judge
                                            Eastern District of New York




                                       15
